PER CURIAM: *
Affirmed. See Rule 47.6.
Plaintiff-Appellant Odeh is cautioned that any further efforts to continue, prolong, or otherwise maintain this or any other action arising from or connected with the facts underlying the instant appeal could, and likely will, result in the imposition of sanctions for frivolous appeals and maintaining baseless, mex’itless, and contumacious litigation.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.